Per Curiam.

The action is to recover damages for personal injuries and injury to property sustained by plaintiff through the negligence of a driver employed by the defendants. The plaintiff, on the 5th day of May, 1900, was riding a bicycle through the “ Circle ” in the city of Hew York, as that part of Fifty-ninth street which intersects Seventh and Eighth avenues has become universally known, and was proceeding northward when he was run into by a truck driven by an employee of the defendants and which was moving in an opposite direction. There was a conflict of evidence as to who was responsible for the accident and as to whether plaintiff contributed thereto. The justice resolved the conflict in favor of the plaintiff, and we see no reason for disturbing his decision upon the facts.
The record does not disclose a single exception taken by the defendants to adverse rulings of the trial justice.
We conclude that the judgment was right and should be affirmed, with costs.
Present: Beekman, P. J., Giegerioh and O’Goriian, JJ.
Judgment affirmed, with costs.